People v Hall (2018 NY Slip Op 07580)





People v Hall


2018 NY Slip Op 07580


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


1077 KA 16-02094

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vADRIAN HALL, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered October 18, 2016. The judgment convicted defendant, upon his plea of guilty, of attempted reckless endangerment in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted reckless endangerment in the first degree (Penal Law §§ 110.00, 120.25). Contrary to defendant's contention, he knowingly, intelligently, and voluntarily waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and his valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court